
	

113 HR 4974 IH: DELIVER Act
U.S. House of Representatives
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4974
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2014
			Ms. Shea-Porter (for herself, Mr. Loebsack, and Mr. Tierney) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to provide for
			 the repayment of higher education loans for certain employees of the
			 Department of Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the Doctors’ Education Loans Impact VA Employee Retention Act or the DELIVER Act.
		2.Repayment of higher education loans for employees participating in an income-based repayment plan
			(a)ProgramChapter 7 of title 38, United States Code, is amended by adding at the end the following new
			 section:
				
					713.Program for repayment of higher education loans for employees participating in an income-based
			 repayment plan
						(a)EstablishmentThe Secretary shall establish and carry out a program to make each monthly payment owed by an
			 employee of the Department on a covered loan during the period of service
			 of such employee to the Department.
						(b)Covered loan definedIn this section, the term covered loan means a loan—
							(1)made, insured, or guaranteed under part B or part D of title IV of the Higher Education Act of 1965
			 (20 U.S.C. 1070 et seq.); and
							(2)in repayment under an income-based repayment plan under section 493C of such Act (20 U.S.C. 1098e)..
			(b)Table of sections amendmentThe table of sections for chapter 7 of title 38, United States Code, is amended by adding at the
			 end the following new item:
				
					
						713. Program for repayment of higher education loans for employees participating in an income-based
			 repayment plan..
			
